DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2010/0191686).
Regarding claim 1, Wang teaches:
A method, comprising: receiving a set of question and answer (Q/A) pairs (Figure 2, 220 -  For example, a first user of a first client computer 140 might post a new question Q. Other users of other client computers 140 post answers A.sub.1, . . . A.sub.m to the new question Q on the CQA site); identifying a set of references in the set of Q/A pairs that link pairs of Q/A pairs of the set of Q/A pairs (Figure 2, 222-224 Identify similar Q-A pairs in knowledge base); identifying popular Q/A pairs of the set of Q/A pairs based on the set of references (Figure 2, 115 Q-A knowledge base), wherein: the popular Q/A pairs are referenced by a subset of the set of (Figure 2, 228 Supporting Q-A pair)s; and each respective Q/A pair of the subset of the set of Q/A pairs comprises a respective question of a plurality of questions ([0041] At block 228, q-a pair feature extraction is carried out by the Q-A pair feature extraction module 108 on the q-a pairs that were located by block 224 to identify linking features present between the questions and answers in the supporting set of positive q-a pairs. This is carried out using specified textual and non-textual features, such as some or all of the features listed in table 300 of FIG. 3); and training a model based on the plurality of questions, the popular Q/A pairs, and the set of references, to predict Q/A pairs of the set of Q/A pairs that are relevant to a given question (Figure 2, 216 create link prediction model).  
Regarding claim 2, Wang teaches the method of Claim 1, wherein identifying the popular Q/A pairs of the set of Q/A pairs based on the set of references comprises: determining, for each given Q/A pair of the set of Q/A pairs, a given number of references of the set of references that reference the given Q/A pair ([0038] At block 224, one of the new question-answer query threads is selected to be processed to determine which answer from among the one or more answers A.sub.1, . . . A.sub.m is a correct or highest quality answer for the question Q that initiated the q-a thread); and determining popularity metrics for the set of Q/A pairs based on the given number of references for each given Q/A pair of the set of Q/A pairs ([0038] - or example, the CQA site may set a time limit, after which the q-a thread is considered closed and the best answer is determined. Other methods of selecting a particular q-a thread might be that a threshold number of answers have been received, or the like. FIG. 4 illustrates an example of a question-answer thread corresponding to the process of FIG. 2. In FIG. 4, a new question Q 440 is posted at a CQA site and a plurality of answers A.sub.1, . . . , A.sub.m are posted, resulting in a q-a thread 430. Q-a thread 430 is selected for locating a correct answer from among the answers A.sub.1, . . . , A.sub.m by using the knowledge base 115 and the link prediction model 119 previously learned. In this example, the question 440 relates to whether batteries should be refrigerated so that they last longer. Of course, this is just an example, and the question may be on any subject).  
Regarding claim 3, Wang teaches: 
The method of Claim 1, wherein training the model comprises: generating a multi-dimensional representation of each given question of the plurality of questions as a set of features for the given question ([0052] - FIG. 5, if a value of a feature of a q-a candidate pair 520 is above the corresponding threshold value 514 for that feature 512, then the similarity on the corresponding dimension is assumed to be "1"; while if the value of the feature of the q-a candidate pair 520 is below the corresponding threshold value, the similarity on that dimension is "0". The 1s and 0s are then summed up as the total score for each candidate q-a pair, and the q-a pair having the highest score is determined to be the best answer. In some implementations, this process may be carried out by answer ranking module 118 or other suitable module stored in memory 114 of FIG. 1); and generating training data wherein the set of features for each given question of the plurality of questions is associated with each given popular Q/A pair of the set of Q/A pairs that is referenced in the set of references by a given Q/A pair of the set of Q/A pairs corresponding to the given question ([0034] At block 214, a vector of textual and non-textual features (i.e., "linking features") is extracted for each q-a pair. Any feature definition can be used here, as long as the feature definition adequately describes a q-a pair. An example of such textual and non-textual features is illustrated in feature table 300 in FIG. 3).  
Regarding claim 4, Wang teaches: 
([0045] At block 238, the candidate answers are sorted by the answer-ranking module 118 in an ascending or descending order of the score determined for each candidate q-a pair so as to rank the candidate answers).  
Regarding claim 5, Wang teaches: 
The method of Claim 1, wherein the plurality of questions is a subset of a set of questions included in the set of Q/A pairs (figure 2, 210), and wherein the method further comprises: for each respective question of the set of questions: providing respective input to the model based on the respective question (Figure 2 212-216); and receiving a respective set of probabilities as a respective output from the model in response to the respective input (Figure 2, 238 Ranking query Q-A pairs).  
Regarding claim 6, Wang teaches: 
The method of Claim 5, further comprising identifying groups of questions of the set of questions based on the respective set of probabilities for each respective question of the set of questions ([0044] At block 236, the link prediction model is applied by the answer ranking module 118 to the linking features identified in the q-a pairs of the supporting set S(q,a) obtained from the search results and the linking features identified in each candidate q-a pair from the selected query thread 430. The task of the link prediction model is to estimate the likelihood that a particular candidate q-a pair contains a good answer).  
Regarding claim 7, Wang teaches:
The method of Claim 6, further comprising providing relevant questions to a particular question via a user interface based on outputs form the model in response to the particular (Figure 2, 240 Thus, answer A.sub.2 is determined to be the best answer for the query thread 430, and this answer is presented to users of computers 140 as the best answer when they view the particular q-a thread at the CQA site).  
Regarding claim 9, Wang teaches:
A method, comprising: receiving a question that was input via a user interface (Figure 2, 220); generating a multi-dimensional representation of the question ([0052] - FIG. 5, if a value of a feature of a q-a candidate pair 520 is above the corresponding threshold value 514 for that feature 512, then the similarity on the corresponding dimension is assumed to be "1"; while if the value of the feature of the q-a candidate pair 520 is below the corresponding threshold value, the similarity on that dimension is "0". The 1s and 0s are then summed up as the total score for each candidate q-a pair, and the q-a pair having the highest score is determined to be the best answer. In some implementations, this process may be carried out by answer ranking module 118 or other suitable module stored in memory 114 of FIG. 1); providing the multi-dimensional representation of the question as an input to a model, wherein the model has been trained based on a set of references in a set of question and answer (Q/A) pairs that link pairs of Q/A pairs of the set of Q/A pairs([0052] - FIG. 5, if a value of a feature of a q-a candidate pair 520 is above the corresponding threshold value 514 for that feature 512, then the similarity on the corresponding dimension is assumed to be "1"; while if the value of the feature of the q-a candidate pair 520 is below the corresponding threshold value, the similarity on that dimension is "0". The 1s and 0s are then summed up as the total score for each candidate q-a pair, and the q-a pair having the highest score is determined to be the best answer. In some implementations, this process may be carried out by answer ranking module 118 or other suitable module stored in memory 114 of FIG. 1); receiving, as an output from the model, a set of probabilities (Figure 2, 236-238); determining, based on the set of probabilities, that at least one Q/A pair of the subset is relevant to the question (Figure 2, 238 Ranking query Q-A pairs); and  25Client Ref. No.: 1811257US P+S Ref. No.: INTU/0383USdisplaying an indication via the user interface that the at least one Q/A pair is relevant to the question (Figure 2 , 240 – Present best answer A).  
Regarding claim 10, Wang teaches:
The method of Claim 9, further comprising: determining that an additional Q/A pair of the set of Q/A pairs is grouped with the at least one Q/A pair (Figure 2, 212); and displaying an additional indication via the user interface that the additional Q/A pair is relevant to the question (Figure 2, 240).  
Regarding claim 11, Wang teaches:
The method of Claim 10, wherein the additional Q/A pair has been grouped with the at least one Q/A pair based on a similarity measure between a first output from the model corresponding to the additional Q/A pair and a second output from the model corresponding to the at least one Q/A pair ([0044] At block 236, the link prediction model is applied by the answer ranking module 118 to the linking features identified in the q-a pairs of the supporting set S(q,a) obtained from the search results and the linking features identified in each candidate q-a pair from the selected query thread 430. The task of the link prediction model is to estimate the likelihood that a particular candidate q-a pair contains a good answer. Given question Q 440 and answers A.sub.1, . . . A.sub.m, implementations herein measure the analogy of each candidate q-a pair to the supporting set of q-a pairs obtained from the knowledge database 115 by comparing the extracted linking features of each and assigning a score to each candidate q-a pair from the selected query thread 430).  
Regarding claim 12, Wang teaches:
The method of Claim 9, further comprising: receiving, via the user interface, a selection of the at least one Q/A pair in the indication (Figure 2, 240); and displaying, via the user interface, in response to the selection, the at least one Q/A pair (Figure 2, 240).  
Claim 14-20 are rejected using similar reasoning seen in the rejection of claims 1-7 due to reciting similar limitations but directed towards a system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2010/0191686) in view of Minaee et al (Automatic Question-Answering Using A Deep Similarity Neural Network – NPL Document U).
Regarding claim 8, Wang does not explicitly teach wherein the model is a neural network comprising: an embedding layer; a long short term memory (LSTM) layer; one or more fully connected layers; and a softmax layer.  
Minaee teaches wherein the model is a neural network comprising: an embedding layer; a long short term memory (LSTM) layer; one or more fully connected layers; and a softmax layer (pg 924 These models are usually trained using hierarchical softmax regression and negative sampling technique. After training these models, we can use the hidden layer representation as the embedding of each word, denoted by F(.). Using this model, one can get very interesting representation of words, which can behave somehow like a vector space).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Wang to include wherein the model is a neural network comprising: an embedding layer; a long short term memory (LSTM) layer; one or more fully connected layers; and a softmax layer as taught by Minaee. It would be advantageous to apply these layers to achieve a higher accuracy rate as taught by Minaee (pg 925-926).
Claim 13 is rejected using similar reasoning seen in the rejection of claim 8 due to reciting similar limitations but directed towards a method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166